DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32 and 43-51 were pending
Claims 1, 21, 24, 26 and 28 are amended.
Claims 19, 20, and 31 are cancelled.
Claims 16 and 44-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 53-54 are added
Claims 1-15, 17-18, 21-30, 32, 43 and 53-54 will be examined on the merits. 
Rejections/Objections Withdrawn
All previous rejections for claims 19, 20 and 31 are moot in view of claim cancellation.
All previous 112(b) rejections of claims 24, 26 and 28 are withdrawn in view of claim amendments.
Previous 102 rejections of claims 1, 2, 5, 17, 32, and 43 in view of Du et al. are withdrawn in view of claim amendments. This prior art does not teach the amended limitation of HSV. 
The terminal disclaimer filed on 02/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,612,005 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
All previous non-statutory rejections in view US 10,612,005 are withdrawn in view of Terminal Disclaimer filed 02/01/2022.    


New Rejections/Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-12, 21-22, 25, 32 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvestre (Silvestre, et al., WO 2016008976 A1; Published 01/21/2016).
Regarding claim 1, Silvestre teaches an oncolytic virus encoding a checkpoint modulator that antagonizes CTLA-4 with specific preference for a monoclonal antibody that specifically binds to CTLA-4 (Silvestre, p4, lines 5-7; p 17, lines 3-7).  Silvestre also teaches that the oncolytic virus is a herpes simplex virus (HSV) (Silvestre, p3, lines 29-32; p 8, lines 30-32).  
	Regarding claims 2-3, Silvestre teaches that the oncolytic virus may encode antibody fragments, specifically i) a Fab fragment, ii) a F(ab’)2 fragment, iii) a Fd fragment, iv) a Fv fragment, v) a dAb fragment, vi) a scFv and vii) any other artificial antibody (Silvestre, p 16, lines 15-30).
	Regarding claim 5, Silvestre teaches that the term “antibody” comprises full-length antibodies (Silvestre, p 15, lines 15-19) and that full-length antibodies comprise two heavy chains and two light chains interconnected by disulfide bonds and that each light chain is comprised of a light chain variable region (VL) and a light chain constant region (Silvestre, p 15, lines 25-30).  Since the light chain comprises the VL region and since the light chain is interconnected with the heavy chain by disulfide bonds, the light chain variable region sequence is linked to the heavy chain, fulfilling the limitations of claim 5.  
	Regarding claim 9, Silvestre teaches that the virus is armed with an immunostimulatory therapeutic gene with a special preference for human GM-CSF (Silvestre, p 23, lines 31-33).
Regarding claims 10-12 Silvestre teaches that the oncolytic virus may comprise one or more checkpoint modulator(s) that are capable of stimulating or reinforcing stimulatory signals with a specific preference for CD40 (Silvestre, p17, lines 13-16). 
Regarding claim 21, Silvestre teaches that the oncolytic virus of the invention is HSV1 (Silvestre, p 9, lines 15-29).  Regarding claim 22, Silvestre teaches that the viral virulence may be attenuated by creating viruses with defective genes such as ICP 34.5 (Silvestre, p 9, lines 25-29).
	Regarding claim 25, Silvestre teaches that the encoding nucleotide sequences can be optimized for providing high level expression in a particular host cell or subject through codon optimization (Silvestre, p 20, lines 10-29).
Regarding claims 32 and 43, Silvestre teaches that the oncolytic virus compositions may contain pharmaceutically acceptable excipients (Silvestre, p 27, lines 19-23).  Silvestre also teaches that the method of administration may be a syringe and needle (Silvestre, p 29, lines 29-32).
Silvestre additionally teaches of a His-tagged scFv summarized as pH5R-VH-gs-VL-6His, where VH and VL denote the variable heavy and variable light chains, 6His being the His tag (6 histidines) and gs being a poly glycine-serine linker (Silvestre, p 34, lines 16-19).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-12, 17-18, 21-22, 25, 32 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre (Silvestre, et al., WO 2016008976 A1; Published 01/21/2016).
The teachings of Silvestre are discussed above.  Silvestre also teaches of an oncolytic herpes simplex virus 1 (HSV1) virus known as T-VEC being genetically engineered to attenuate viral virulence, increase selectivity for cancer cells and enhance antitumor immune response (Silvestre, p 2, lines 23-27).  
Silvestre does not teach that the anti-CTLA-4-encoding oncolytic virus of Silvestre has been derived from an isolate of the virus and has been modified to kill tumor cells more rapidly and/or at a lower dose.  
It would be prima facie obvious to one of ordinary skill in the art to genetically engineer the CTLA-4 antibody-encoding oncolytic HSV taught by Silvestre in the same manner that T-VEC was genetically engineered.  One of ordinary skill in the art would be motivated to do so in order to attenuate viral virulence, increase selectivity for cancer cells and enhance antitumor immune response in the CTLA-4 antibody-encoding HSV taught by Silvestre. Furthermore, it is within the purview of one of ordinary skill in the art to realize that this increased selectivity for cancer cells would result in the oncolytic virus killing tumor cells more rapidly than the unmodified virus.  One of ordinary skill in the art would have a reasonable expectation of success genetically engineering the CTLA-4 antibody-encoding oncolytic HSV taught by Silvestre in the same manner that T-VEC was genetically engineered because: 1) the T-VEC genetic engineering scheme has been taught to work and produce the desired effects in the prior art and 2) both T-VEC and the CTLA-4 antibody-encoding oncolytic HSV taught by Silvestre are herpes simplex viruses, meaning the changes made to the genes should have similar effects in both viruses because they are of the same species.  This satisfies the limitations of claims 17-18.  

Claims 1-3, 5-6, 9-12, 17-18, 21-22, 25, 32 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over (Silvestre, et al., WO 2016008976 A1; Published 01/21/2016, of record) as applied to claims 1-3, 5, 9-12, 17-18, 21-22, 25, 32 and 43 above and in further in view of Graziano (US 2015/0283234 A1 10/8/2015, of record).
The teachings of Silvestre are discussed above. 
Silvestre does not teach that the antibody or fragment thereof comprises the light chain variable region sequence of SEQ ID NO: 1 and the heavy chain variable sequence of SEQ ID NO: 3. 
Graziano teaches of the anti-CTLA-4 antibody Ipilimumab.  Graziano teaches that Ipilimumab binds human CTLA-4 specifically and with high affinity (Kd = 5.25 nM) (Graziano, ¶ 0125).  The variable light and the variable heavy sequences for Ipilimumab can be found on Page 24 of Graziano (Heavy region = SEQ ID NO: 17; Light = SEQ ID NO: 18).  


    PNG
    media_image1.png
    155
    442
    media_image1.png
    Greyscale

Fig 1.  Light chain sequence of Ipilimumab (variable region highlighted).


    PNG
    media_image2.png
    224
    429
    media_image2.png
    Greyscale

Fig 2.  Heavy chain sequence of Ipilimumab (variable region highlighted).
A pairwise analysis was done comparing the VL of Ipilimumab to instant SEQ ID NO: 1 and the VH of Ipilimumab to instant SEQ ID NO: 3.  

    PNG
    media_image3.png
    988
    941
    media_image3.png
    Greyscale

Fig 3.  Pairwise analysis of Ipilimumab VL with instant SEQ ID NO: 1


    PNG
    media_image4.png
    987
    1069
    media_image4.png
    Greyscale

Fig 4.  Pairwise analysis of Ipilimumab VH with instant SEQ ID NO: 3
The sequences of the VL and VH regions of Ipilimumab comprises sequences that are the same as instant SEQ ID NO: 1 and SEQ ID NO: 3, respectively. Graziano also teaches that the antibody may be a scFv (Graziano, ¶ 0054).
It would be prima facie obvious to one of ordinary skill in the art to substitute the VH and VL domains of the CTLA-4 antibody or scFv encoded by the oncolytic HSV taught by Silvestre with the VH and VL domains of Ipilimumab from Graziano to generate an art equivalent oncolytic virus encoding for an anti-CTLA4 antibody or scFv comprising VH and VL sequences that are the same as instant SEQ ID NOs:3 and 1, respectively.  One of ordinary skill in the art would have a reasonable expectation of success for substituting the VH and VL of CTLA-4 antibody or scFv of Silvestre with the VH and VL of Ipilimumab of Graziano because the Ipilimumab of Graziano has been demonstrated in the prior art to bind CTLA-4 with high affinity and specificity.  This fully satisfies the limitations of claim 6.
Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
Applicant’s first argument is that Silvestre does not teach an oncolytic HSV encoding a CTLA-4 antibody.  Silvestre does teach of a virus encoding a CTLA-4 antibody  (Silvestre, p 17, lines 3-7).  Silvestre further teaches that the virus of the invention is a HSV at (Silvestre, p 8, lines 30-32).  
	Applicant’s second argument is that virus 27 (encoding GM-CSF, GALV and CTLA-4) showed a marked improvement with respect to anti-tumor effects compared with virus 16 (encoding GM-CSF and GALV) and that it is self-evident that this additional anti-tumor response is due to the presence of CTLA-4.  In the instant case, the art elements of virus 16 (the oncolytic virus, the GM-CSF and GALV) were all known in the art to have anti-tumor effects.  CTLA-4 is also well-known in the art to have anti-tumor effects.  MPEP § 2144.06(I) states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  A prima facie case of obviousness exists because Applicant is simply combining art elements already known to have anti-tumor effects.  
With respect to the argument of unexpected results, instant Figures 5 and 6 showed impressive data, but it lacks the anti-CTLA4 control, which is require to determine synergism.  Because there is no anti-CTLA-4 control in this experiment, it is  not possible to determine the effect of anti-CTLA-4 taken separately.  Because of this, determining whether or not the data represents unexpected, synergistic results because the sum of each of the effects taken separately remains unknown due to the lack of the control.   Hence, the data presented are insufficient to overcome the prima facie case of obviousness associated with combining multiple art elements.
	Applicant also argues that Graziano does not teach oncolytic viruses at all, let alone oncolytic viruses expressing an anti-CTLA-4 antibody and therefore a person of ordinary skill in the art would not have expressed an oncolytic HSV in view of Graziano.  Examiner points to the Supreme Court case KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the written opinion of the Court, the justices laid out several exemplary rationales that support a conclusion of obviousness.  The exemplary rationale pertinent in the instant case is “simple substitution of one known element for another to obtain predictable results”.  Silvestre teaches of an oncolytic HSV encoding a generic CTLA-4 antibody.  Graziano teaches on Ipilimumab specifically.  In view of the successes of Graziano, one of ordinary skill in the art would be motivated to substitute the generic anti-CTLA-4 antibody of Silvestre with the Ipilimumab of Graziano.  This motivation is rooted in the fact that the invention requires a specific anti-CTLA-4 antibody and Graziano teaches of the specificity and high affinity of Ipilimumab for human CTLA-4.    
Claims 1-7, 9-12, 17-18, 21-22, 25, 32 and 43  are rejected under 35 U.S.C. 103 as being unpatentable over (Silvestre, et al., WO 2016008976 A1; Published 01/21/2016, of record) and Graziano (US 2015/0283234 A1 10/8/2015, of record) as applied to claims 1-3, 5-6, 9-12, 17-18, 21-22, 25, 32 and 43   above and in further view of Shan (Shan, et al., Journal of Immunology, 1999, 162:6589-6595, of record), and Schirrmann (Schirrmann, et al., Antibody Engineering, 2010, volume 2; Chapter 30, p 387-398, of record).

Instant SEQ ID NO:9:

    PNG
    media_image5.png
    155
    794
    media_image5.png
    Greyscale

Bold/underline denotes VL (SEQ ID NO: 1), plain text denotes a poly glycine serine linker (SEQ ID NO: 8), underlined denotes VH (SEQ ID NO: 3) and italicized denotes human Fc IgG heavy chain constant region.  The sequence comprising VL, poly glycine serine linker and VH comprises a scFv.

The combined teachings of Silvestre and Graziano are discussed above.
Neither Silvestre nor Graziano teaches generating an anti-CTLA-4 scFv that is linked to a human IgG heavy chain constant region.  
Shan teaches generating a scFv-IgG1 comprised of joining the VL and VH domains with a (GGGGS)3 linker and attaching the VH to a human IgG1 Fc domain, wherein the human IgG1 Fc domain is comprised of a hinge, CH2 and CH3 domains (abstract).  Shan et al. teaches that the scFv-IgG1 is expressed and binds to specifically to antigens (Shan, p 6591, ¶ 5).   
Schirrman teaches linking a scFv to the Hinge CH2 and CH3 domains of human IgG1 to form a scFv-Fc protein, which leads to efficient dimerization and enhanced secretion of the scFv-Fc protein (Schirrmann, p 390, ¶ 1; Fig. 30.1).  Schirrmann also teaches of a vector comprising a nucleotide sequence encoding the scFv-Fc protein (Schirrmann, Fig 30.1).  
It would be prima facie obvious to one of ordinary skill in the art to modify the oncolytic virus encoding anti-CTLA4 scFV of Silvestre and Graziano by linking the VL domain with the VH domain with a GGGGS linker and attaching the VH domain to human hinge, CH2 and CH3 domain as taught in Shan et al.  Generating an anti-CTLA4 scFv-IgG1 is obvious, because Silvestre and Graziano teaches generating anti-CTLA4 scFv and Schirrmann teaches attaching a human IgG1 Fc region to scFv creates scFv-Fc proteins, which leads to efficient dimerization and enhanced secretion of the scFv-Fc protein (Schirrmann, p 390, ¶ 1).  The result of such an incorporation would result in an anti-CTLA-4 scFv-IgG1, which will have the same amino acid sequence as instant SEQ ID NO: 9. One of ordinary skill in the art would have a reasonable expectation of success making such an incorporation because of the benefits of the Fc linkage taught by Schirrmann.  This satisfies the limitations of claims 4 and 7.
Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that it would not be obvious to one of ordinary skill in the art to express Ipilimumab as disclosed in Graziano from T-VEC disclosed by Silvestre and that Silvestre does not teach or suggest that T-VEC may be modified to additionally or alternatively express a CTLA-4 inhibitor.  The examiner asserts the same arguments used in the Response to Arguments section below the first 35 USC §103 rejection of this Office Action in response. 
Examiner points to the Supreme Court case KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the written opinion of the Court, the justices laid out several exemplary rationales that support a conclusion of obviousness.  The exemplary rationale pertinent in the instant case is “combining prior art elements according to known methods to yield predictable results”.  In the instant case the art elements being combined are the scFv taught by Silvestre and the Fc attached to the scFv of Schirrmann.  The net result of this combination is quite predictable—one would expect to retain the CTLA-4 binding of the scFv but with the efficient dimerization and enhanced secretion of the scFv-Fc taught by Schirrmann at (Schirrmann, p 390, ¶ 1).  Moreover, as discussed by Schirrmann, it is routine in the art to attach an scFv to an Fc to enhance dimerization and secretion of the scFv-Fc protein.



Claims 1-12, 17-18, 21-22, 25, 32 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre (WO 2016008976 A1; Published 01/21/2016, of record), Graziano (US 2015/0283234 A1 10/8/2015, of record), Schirrmann (Schirrmann, et al., Antibody Engineering, 2010, volume 2; Chapter 30, p 387-398, of record) and Shan (Shan, et al., Journal of Immunology, 1999, 162:6589-6595, of record) as applied to claims 1-7, 9-12, 17-18, 21-22, 25, 32 and 43 above and in further view of Inouye (Inouye et al., Protein Expression and Purification, 2015, 109:47-54, of record).
The teachings of Silvestre, Graziano, Shan and Schirrmann are described above.
The combined teachings of Silvestre, Graziano, Shan and Schirrmann does not teach the nucleic acid sequence of SEQ ID NO:10.  
Inouye et al. teaches codon optimization to improve expression of heterologous protein in mammalian cells (Inouye, Abstract).  Inouye et al. teaches the optimal codons to us for expression in human cells (Inouye, p 50, Table 2).  
It would be prima facie obvious for one of ordinary skill in the art to modify the nucleotide sequence encoding the anti-CTLA-4 scFv-Fc protein comprising the amino acid sequence that is the same as instant SEQ ID NO:9 of Silvestre, Graziano, and Schirrmann with the codon optimization method of Inouye in order to generate a nucleic acid sequence that would have improved expression in human cells.  Doing so will result in a nucleic acid sequence encoding for anti-CTLA-4 scFv-Fc that will be the same as instant SEQ ID NO:10.  Codon optimization is routine in the arts and Inouye teaches the codons to use for optimal expression in a human cell.  One of ordinary skill in the art would have a reasonable success making a nucleotide sequence that is the same as instant SEQ ID NO:10 encoding for the anti-CTLA-4 scFv-Fc comprising SEQ ID NO:9, because anti-CTLA-4 scFv-Fc comprising SEQ ID NO:9 is taught by Silvestre, Graziano, and Schirrmann, and Inouye teaches the codons to use for improved expression of heterologous proteins in human cells.  This satisfies the limitations of claims 8. 

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
Applicant first argues that one of ordinary skill in the art to include the scFv-Fc protein disclosed in Schirrmann in T-VEC as described by Silvestre.  Examiner points to the Response to Arguments beneath the preceding 35 USC § 103 rejection in response.  Applicant further argues that it follows that one of ordinary skill in the art would have no motivation to introduce a codon optimized gene encoding any CTLA-4 inhibitor in T-VEC as described by Silvestre [because there is no motivation to include the scFv-Fc in the virus to begin with].  The motivation for including the anti-CTLA-4 scFv-Fc of Schirrmann in the oncolytic HSV of Silvestre has been discussed in the Response to Arguments beneath the preceding 35 USC § 103 rejection.  Since there is motivation to include the anti-CTLA-4 scFv-Fc, there is motivation to codon optimize the gene encoding the anti-CTLA-4 scFv-Fc.  

Claims 1-3, 5, 9-12, 17-18, 21-25, 32 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre (Silvestre, et al., WO 2016008976 A1; Published 01/21/2016, of record) as applied to claims 1-3, 5, 9-15, 17-18, 21-22, 25, 32 and 43 above and in further view of Simpson (Simpson, et al., Cancer Res. 2006; 66: (9) May 1, 2006, of record). 
	The teachings of Silvestre are taught above.
	Silvestre does not teach that the virus further comprises a fusogenic protein-encoding gene. Silvestre does not teach that the fusogenic protein is a glycoprotein from gibbon ape leukemia virus (GALV).  Silvestre does not teach that fusogenic protein is GALV and has had the R transmembrane peptide mutated or removed.  Silvestre does not teach that the anti-CTLA-4 protein encoding gene has been inserted into the ICP134.5 locus by insertion, partial deletion or complete deletion.
Regarding claims 13-15, Simpson teaches that the mutant HSV further comprises a fusogenic protein, which is GALV with the R transmembrane peptide removed (Simpson, p 1, ¶ 3).  Regarding claim 23, Simpson teaches the insertion of the GALV gene into the ICP34.5 locus by partial deletion (Simpson, p 2, Figure 1).
	It would be prima facie obvious to one of ordinary skill in the art to combine: 1) the anti-CTLA antibody taught by Silvestre, 2) the CD40 ligand of Silvestre, 3) the GM-CSF of Silvestre and 4) the GALV –R of Simpson into a single cassette.  The benefit being that the virus would provide the anti-cancer properties of all four proteins instead of just a sub-combination of proteins.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because all four proteins have been demonstrated to have anti-cancer properties individually, thus, it would be reasonable to assume that a combination of the four would have at least an additive benefit.   This satisfies all the limitations of claim 24.   
It would further be prima facie obvious to one of ordinary skill in the art to insert this cassette into the ICP34.5 locus by insertion, partial deletion or complete deletion.  This is because Simpson has already demonstrated that heterologous genes may be introduced into this locus without affecting the ability of the virus to replicate (Simpson, p 4, ¶ 1).  One of ordinary skill in the art would have a reasonable expectation of success inserting the cassette into this locus because of Simpson’s successful insertion of the GALV –R gene into said locus.  This satisfies all the limitations of claims 13-15 and 23.  
Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 	
Applicant first argues that Silvestre does not disclose an oncolytic HSV encoding a CTLA-4 inhibitor.  Examiner asserts the same argument articulated in the response to the first 35 USC § 103 rejection of this Office Action.  
Applicant also argues that of ordinary skill in the art would not be motivated to combine the GALV of Simpson into the anti-CTLA-4-encoding oncolytic HSV taught by Silvestre because the method by which GALV kills cells is by fusion into large multinucleated syncytia and that this is an effect that is observed only in injected tumors and, therefore, including a fusogenic protein-encoding gene into in an oncolytic virus would not be expected to have any effect on non-injected tumors.  
Examiner counters by pointing out that elected claims are drawn to an oncolytic virus altered to express several proteins with anti-tumor properties.  The elected claims are not drawn towards any particular method of administration (e.g. injected vs. not injected).  Hence, Applicant’s argument that the fusogenic protein would not be expected to have any effect on non-injected tumors is outside of the scope of the elected claims.  
Regarding the motivation to combine the fusogenic protein into the oncolytic HSV encoding an anti-CTLA-4 antibody, MPEP § 2144.06(I) states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In the instant case, one would be combining: 1) the oncolytic HSV encoding an anti-CTLA-4 antibody of Silvestre and 2) the fusogenic GALV protein of Simpson. The oncolytic HSV encoding an anti-CTLA-4 antibody was taught to have anti-tumor effects by Silvestre.  The fusogenic GALV protein was taught to have anti-tumor effects by Simpson.  It is prima facie obvious to combine these two art elements. 

Claims 1-3, 5, 9-12, 17-18, 21-28, 32, 43 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre (Silvestre, et al., WO 2016008976 A1; Published 01/21/2016, of record), and Simpson (Simpson, et al., Cancer Res. 2006; 66: (9) May 1, 2006, of record) as applied to claims 1-3, 5, 9-12, 17-18, 21-25, 32 and 43 above and in further view of Coffin (Coffin, et al., WO 98/30707; Published 07/16/1998, of record) and Grandi (Grandi, et al., Cancer Gene Therapy (2010) 17, 655-663, of record).  
The combined teachings of Silvestre and Simpson are discussed above.  Furthermore Simpson teaches that the GALV- R gene is controlled by the CMV promoter and the gene Fcy::Fur is controlled by the RSV promoter (Simpson, p. 2, Fig. 1).
Neither Silvestre nor Simpson teach of additional genes driven by the MMLV retroviral LTR promotor or the SV40 promoter.
 Coffin teaches of a HSV virus with the expression of lacZ driven by a MMLV LTR promotor (Coffin, p 14, lines 13-16; p 15, lines 2-17).  
Grandi teaches of a HSV with multi-gene cassette with EGFP driven by the CMV promoter and Neo driven by the SV40 promoter (Grandi, page 658, Figure 1).    
It would be prima facie obvious to one of ordinary skill in the art to select from amongst these four promotors if to drive the expression three (or four) heterologous genes taught by Simpson and Silvestre (anti-CTLA-4 antibody, GM-CSF, CD40 ligand and GALV –R) on the same cassette.  The motivation to use four separate promoters is that each of the genes would be expressed at varying levels, depending on the promoter driving its expression.  This would allow one of ordinary skill in the art to tune the relative amounts of each of the heterologous proteins.  One of ordinary skill in the art would have reasonable expectation of success because these promoters have been shown to work in HSVs in the prior art.  This satisfies the limitations of claims 26-28 and 54.
Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. Applicant argues that it would not have been obvious to one of ordinary skill in the art to express both a GALV fusogenic gene and a gene encoding a CTLA-4 inhibitor in the same HSV and that it follows that it would also would not have been obvious to express these genes in an HSV using different promoters selected from the CMV promoter, the RSV promoter, the SV40 promoter and a retroviral LTR promoter, such as MMLV LTR.  
With respect to the obviousness to combine the GALV fusogenic protein art element and the CTLA-4 inhibitor art element, examiner asserts the same argument found in the preceding 35 USC § 103 rejection in this Office Action.  Examiner has already articulated arguments as to why it is obvious to combine the CTLA-4 inhibitor art element and the GALV fusogenic protein art element.   The motivation to use separate promoters is that each of the genes would be expressed at varying levels, depending on the promoter driving its expression.  This would allow one of ordinary skill in the art to tune the relative amounts of each of the heterologous proteins.  One of ordinary skill in the art would have reasonable expectation of success because these promoters have been shown to work in HSVs in the prior art.

Claims 1-3, 5, 9-12, 17-18, 21-25, 29-30, 32 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre (Silvestre, et al., WO 2016008976 A1; Published 01/21/2016, of record), and Simpson (Simpson, et al., Cancer Res. 2006; 66: (9) May 1, 2006, of record) as applied to claims 1-3, 5, 9-12, 17-18, 21-25, 32 and 43 above and in further view of Liu (Liu, et al., US 2016/0040186A1; Pub. Date 02/11/2016, of record).  

The combined teachings of Silvestre and Simpson are discussed above.  
Neither Silvestre nor Simpson teach that the heterologous genes are terminated be each of the BGH, SV40, HGH and RBG poly adenylation sequences.  
Liu teaches of a fluorescently traceable expression system incorporating “transcription terminators”—DNA sequences normally located at the 3’ terminus of a DNA construct or genomic DNA, which cause termination of transcription. (Liu, ¶ 0046).  Transcription terminators are recognized by protein factors and termination is followed by polyadenylation (Liu, ¶ 0046).  Transcription terminators taught by Liu include, but are not limited to, the human growth hormone (HGH) polyadenylation signal, the SV40 late polyadenylation signal, the rabbit beta-globin (RBG) polyadenylation signal and the bovine growth hormone (BGH) polyadenylation signal (Liu, ¶ 0046).  
It would be prima facie obvious to one of ordinary skill in the art to incorporate the polyadenylation signals of Liu into the three (or four) gene cassette of the combined teachings of Simpson and Silvestre, with one polyadenylation signal after each gene.  The motivation for incorporating these polyadenylation signals would be to stop transcription after the coding region of each gene has terminated.  One of ordinary skill in the art would have a reasonable expectation of success using these polyadenylation signals to terminate transcription after the heterologous genes because they were taught terminate transcription in the prior art.  This satisfies all of the limitations of claims 29-30. 
Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. Applicant argues that it would not have been obvious to one of ordinary skill in the art to express both a GALV fusogenic gene and a gene encoding a CTLA-4 inhibitor in the same HSV and that it follows that it would also would not have been obvious to terminate these genes using different polyadenylation sequences selected from the BGH, SV40, HGH and RBG polyadenylation sequences.  
With respect to the obviousness to combine the GALV fusogenic protein art element and the CTLA-4 inhibitor art element, examiner asserts the same argument found in the 35 USC § 103 rejection in this Office Action where Simpson was discussed.  Since it is obvious to combine these art elements, the remainder of Applicant’s argument falls apart, since Applicant’s assertion that it would not have been obvious to terminate these genes using different polyadenylation sequences selected from the BGH, SV40, HGH and RBG polyadenylation sequence is dependent on it not being obvious to combine the CTLA-4 inhibitor art element and the GALV fusogenic protein art element, an argument which was refuted above in the discussion of Simpson.  
Claims 1-3, 5-6, 9-15, 17-18, 21-28, 32, 43 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre (Silvestre, et al., WO 2016008976 A1; Published 01/21/2016, of record), Graziano (US 2015/0283234 A1 10/8/2015, of record), Simpson (Simpson, et al., Cancer Res. 2006; 66: (9) May 1, 2006, of record), Coffin (Coffin, et al., WO 98/30707; Published 07/16/1998, of record) and Grandi (Grandi, et al., Cancer Gene Therapy (2010) 17, 655-663, of record) as applied to claims 1-3, 5-6, 9-15, 17-18, 21-28, 32 and 43 above and in further view of Takarabio (TakaraBio, 2000 URL: https://www.takarabio.com/documents/Vector%20Documents/PT3155-5.pdf ; Accessed 4/20/2022)
	The teachings of Silvestre, Graziano, Simpson, Coffin and Grandi are discussed above. 
	The combined teachings of Silvestre, Graziano, Simpson, Coffin and Grandi do not teach that the retroviral LTR is SEQ ID NO:43.
	Takarabio teaches of the vector pLXIN.  Takrabio teaches that there is a LTR sequence in the plasmid between 2953 and 3546 bp.  A sequence alignment search was performed aligning the sequences of SEQ ID NO: 43 and the full sequence of plasmid pLXIN:

    PNG
    media_image6.png
    693
    867
    media_image6.png
    Greyscale
 
Fig. 5- Pairwise alignment of SEQ ID NO:43 with plasmid pLXIN
	There is a 100% match for the region of the pLXIN plasmid from 2989 to 3432 bp.  It is important to note that all of the 100% match region is contained within the nucleotide span of the plasmid corresponding to LTR.
	It would be prima facie obvious to one of ordinary skill in the art to design a cassette wherein the LTR promoter is SEQ ID NO:43.  One of ordinary skill in the art would be motivated to do so in order to generate a cassette with an LTR promoter that is commercially available and known to work.  One of ordinary skill in the art would have a reasonable expectation of success designing a cassette wherein the LTR promoter is SEQ ID NO:43 because Takrabio teaches that plasmid pLXIN has a functional LTR sequence comprising the amino acid sequence of SEQ ID NO:43.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14, 17-18, 21-23, and 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-19 and 21-26 of copending Application No. 17/250,205 (USPGPUB US 2021/0252135 A1, Published 08/19/2021).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the instant application are directed to a composition comprising an oncolytic virus encoding several heterologous genes.  The claims of the ‘205 application are directed to a method of treating various forms of cancer using such an oncolytic virus.  The claims of the ‘205 application therefore anticipate the claims of the instant application as the method of the ‘205 application would not be possible without the composition used in said method.  
The claims of both the instant application and the ‘205 application are directed towards an oncolytic virus encoding an anti-CTLA-4 antibody or fragment thereof, which comprises an scFv molecule linked to an IgG heavy chain (claims 1, 7-10).  Both the instant application and the ‘205 application are directed towards an antibody or fragment comprising a LCV region comprising SEQ ID NO:1 (SEQ ID NO: 46 in ‘205 application), a HCV comprising SEQ ID NO:3 (SEQ ID NO: 48 in ‘205 application), an antibody or fragment comprising SEQ ID NO:9 (SEQ ID NO:54 in ‘205 application) and a nucleotide sequence encoding said antibody or fragment comprising SEQ ID NO:10 (SEQ ID NO: 55 in ‘205 application) (Claims 11-13).  Both the instant application and the ‘205 application are directed toward a virus encoding a GM-CSF gene, a fusogenic protein, and one or more immune co-stimulatory pathway activating molecule gene and that these genes have been codon optimized (claims 1, 5 and 22).  Both the instant application and the ‘205 application are directed towards CD40 ligand for the co-stimulatory gene (claims 1, 6 and 14) and a fusogenic protein of GALV with the R peptide deleted (claims 6 and 14).  Both the instant claims and the ‘205 application are directed to a HSV 1 virus derived from a clinical isolate that kills tumor cells at a higher rate than standard clinical isolates and that the virus has a non-functional ICP34.5 gene and the heterologous genes have been inserted into the ICP34.5 locus (claims 1, 2, 15-22).  Both the instant application and the ‘205 application are directed towards three or four heterologous genes driven by the promoters: CMV, RSV, SV40 and retroviral LTR wherein the LTR promoter is from MMLV (claims 23-26).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant did not traverse the provisional non-statutory rejections but reserved the right to address the provisional non-statutory double patenting rejections until they issue, if so.  

Claims 1-2, 5, 9-15, 17-18, 21-23, 25-27, 29-30, 32 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-61 of copending Application No. 17/164,635 (USPGPUB US 2021/0254019 A1, Published 08/19/2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both the instant claims and patented claims are directed to an oncolytic virus encoding for a CTLA-4 inhibitor, wherein the CTLA-4 inhibitor is an anti-CTLA4 antibody or fragment thereof (claims 49 and 52).  
Both the instant and patented claims are directed towards a virus further encoding one or more immune stimulatory molecules, to include GM-CSF and OX40 ligand, and a fusogenic protein to include GALV from which the R peptide has been deleted (claims 50-51, 53-55).  Both the instant and patented claims are directed toward a modified clinical isolate of an HSV1 herpes virus which has been modified to possess non-functional ICP34.5 (claims 56-59).  Both the instant and patented claims are directed towards the heterologous genes having been codon optimized to increase expression in target cells (claim 60).  Both the instant and patented claims are directed towards the virus expressing three or four heterologous genes each under control of different promoters, selected from the promoters: CMV, RSV, SV40 and retroviral LTR (claim 61).  Both the instant and patented claims are directed towards the virus expressing three or four heterologous genes, each being terminated by polyadenylation sequences selected from BGH, SV40, HGH and RBG (claims 61).  Both the instant and patented claims are directed at a pharmaceutical composition comprising the virus and a pharmaceutically acceptable carrier as well as a product of manufacture comprising the virus in a sterile ampoule, syringe or vial (claims 62-63).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant did not traverse the provisional non-statutory rejections but reserved the right to address the provisional non-statutory double patenting rejections until they issue, if so.  

Claims 1- 6, 9-15, 17-18, 21-22, 25-27, 29-30, 32 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-61 of copending Application No. 17/164,635 (USPGPUB US 2021/0254019 A1, Published 08/19/2021) as applied to claims 1-2, 5, 9-15, 17-22, 25-27, 29-30, 32 and 43 above and in further view of Graziano (US 2015/0283234 A1 10/8/2015). 
The teachings of the ‘635 application are discussed above.  
The ’635 application does not teach that the antibody or fragment comprises a) the light chain variable sequence seen in SEQ ID NO: 1 and b) the heavy chain variable sequence shown in SEQ ID NO: 3.
The teachings of Graziano are discussed above.  
It would be prima facie obvious to one of ordinary skill in the art to substitute the VH and VL domains of the CTLA4 antibody or scFv of the oncolytic virus encoding a CTLA-4 of the ‘635 application with the VH and VL domains of Ipilimumab from Graziano to generate an art equivalent oncolytic virus encoding for an anti-CTLA4 antibody or scFv comprising VH and VL sequences that are the same as instant SEQ ID NOs:3 and 1, respectively.  One of ordinary skill in the art would have a reasonable expectation of success for substituting the VH and VL of CTLA-4 antibody or scFv of the ‘635 application with the VH and VL of Ipilimumab of Graziano because the Ipilimumab of Graziano has been demonstrated in the prior art to bind CTLA-4 reliably.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant did not traverse the provisional non-statutory rejections but reserved the right to address the provisional non-statutory double patenting rejections until they issue, if so.  

Claims 1-7, 9-15, 17-18, 21-22, 25-27, 29-30, 32 and 43 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-61 of copending Application No. 17/164,635 (USPGPUB US 2021/0254019 A1, Published 08/19/2021) and Graziano (US 2015/0283234 A1 10/8/2015) as applied to claims 1-6, 9-15, 17-22, 25-27, 29-30, 32 and 43 above and in further view of Shan (Shan, et al., Journal of Immunology, 1999, 162:6589-6595), and Schirrmann (Schirrmann, et al., Antibody Engineering, 2010, volume 2; Chapter 30, p 387-398)
	Neither the ‘635 application nor Graziano teaches that the antibody or fragment comprises the amino acid sequence of SEQ ID NO: 9.
	The teachings of Shan and Schirrmann are discussed above.  
It would be prima facie obvious to one of ordinary skill in the art to modify the oncolytic virus encoding anti-CTLA4 scFV of the ‘635 application and Graziano by linking the VL domain with the VH domain with a GGGGS linker and attaching the VH domain to human hinge, CH2 and CH3 domain as taught in Shan et al.  Generating an anti-CTLA4 scFv-IgG1 is obvious, because Silvestre and Graziano teaches generating anti-CTLA4 scFv and Schirrmann teaches attaching a human IgG1 Fc region to scFv creates scFv-Fc proteins, which leads to efficient dimerization and enhanced secretion of the scFv-Fc protein (Schirrmann, p 390, ¶ 1).  The result of such an incorporation would result in an anti-CTLA-4 scFv-IgG1, which will have the same amino acid sequence as instant SEQ ID NO: 9. One of ordinary skill in the art would have a reasonable expectation of success making such an incorporation because of the benefits of the Fc linkage taught by Schirrmann.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant did not traverse the provisional non-statutory rejections but reserved the right to address the provisional non-statutory double patenting rejections until they issue, if so.  

Claims 1-15, 17-18, 21-22, 25-27, 29-30, 32 and 43 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-61 of copending Application No. 17/164,635 (USPGPUB US 2021/0254019 A1, Published 08/19/2021), Graziano (US 2015/0283234 A1 10/8/2015), Shan (Shan, et al., Journal of Immunology, 1999, 162:6589-6595), and Schirrmann (Schirrmann, et al., Antibody Engineering, 2010, volume 2; Chapter 30, p 387-398) as applied to claims 1-7, 9-15, 17-22, 25-27, 29-30, 32 and 43 above and in further view of Inouye (Inouye et al., Protein Expression and Purification, 2015, 109:47-54).
Neither the ‘635 application nor Graziano nor Shan nor Schirrmann teaches the antibody or fragment being encoded by the nucleotide sequence of SEQ ID NO: 10.
The teachings of Inouye are discussed above.  
It would be prima facie obvious for one of ordinary skill in the art to modify the nucleotide sequence encoding the anti-CTLA-4 scFv-Fc protein comprising the amino acid sequence that is the same as instant SEQ ID NO:9 of the ‘635 application, Graziano, Shan and Schirrmann with the codon optimization method of Inouye in order to generate a nucleic acid sequence that would have improved expression in human cells.  Doing so will result in a nucleic acid sequence encoding for anti-CTLA-4 scFv-Fc that will be the same as instant SEQ ID NO:10.  Codon optimization is routine in the arts and Inouye teaches the codons to use for optimal expression in a human cell.  One of ordinary skill in the art would have a reasonable success making a nucleotide sequence that is the same as instant SEQ ID NO:10 encoding for the anti-CTLA-4 scFv-Fc comprising SEQ ID NO:9,  because anti-CTLA-4 scFv-Fc comprising SEQ ID NO:9 is taught by the ‘635 application, Graziano, and Schirrmann, and Inouye teaches the codons to use for improved expression of heterologous proteins in human cells. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant did not traverse the provisional non-statutory rejections but reserved the right to address the provisional non-statutory double patenting rejections until they issue, if so.  

Conclusion
Claims 1-15, 17-18, 21-30, 32, 43 and 53-54 are rejected.  
No claims are allowed.  
	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN L VAN DRUFF/Examiner, Art Unit 1643     

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643